Case: 12-30925       Document: 00512423091         Page: 1     Date Filed: 10/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 29, 2013
                                     No. 12-30925
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBBIE RAY, also known as Pookie Ray,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:11-CR-19-4


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Robbie Ray pleaded guilty to one count of conspiracy to distribute and to
possess with intent to distribute 500 grams or more of cocaine hydrochloride and
280 grams or more of cocaine base, one count of distribution of 28 grams or more
of cocaine base, two counts of use of a communication facility in the commission
of the drug conspiracy, and one count of distribution of 280 grams or more of
cocaine base. In his written plea agreement, Ray waived, inter alia, his right to



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30925     Document: 00512423091      Page: 2   Date Filed: 10/29/2013

                                  No. 12-30925

appeal his conviction and sentence. The district court imposed an aggregate
sentence of 216 months of imprisonment and five years of supervised release.
      On appeal, Ray argues that the district court abused its discretion by
denying his motion to withdraw his guilty plea and by failing to hold an
evidentiary hearing on that motion. In support, Ray contends that his plea was
the product of duress concerning his brother and co-defendant, Courtney Ray,
and therefore was not knowing and voluntary. He further contends that he
asserted his innocence; that he did not delay in filing the motion; and that
withdrawal would not prejudice the Government, substantially inconvenience
the district court, or waste judicial resources. Ray may raise his argument
regarding the denial of his motion to withdraw his guilty plea because a waiver-
of-appeal provision is not valid unless both the plea and the waiver were
knowingly and voluntarily entered. See United States v. Robinson, 187 F.3d 516,
517 (5th Cir. 1999).
      We review the district court’s decision to deny a motion to withdraw for
abuse of discretion. United States v. McKnight, 570 F.3d 641, 645 (5th Cir.
2009). A review of the record, Ray’s arguments, and the factors listed in United
States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), shows that the district court
did not abuse its discretion in denying Ray’s motion to withdraw his guilty plea.
See id. As Ray did not allege sufficient facts to justify relief on his claim, the
district court did not abuse its discretion by not holding an evidentiary hearing
before denying the motion to withdraw the plea. See United States v. Powell, 354
F.3d 362, 370 (5th Cir. 2003).
      AFFIRMED.




                                        2